DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments, particularly claim amendments, on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the invention as claimed in claim(s) 8 and 15 must be shown or the feature(s) canceled from the claim(s).  In brief and saliently: identifying filamentary channels using sensor devices, resistance tuning, applying voltage laterally through the at least one identified filamentary section. Also, in claim 1: a second layer disposed on the second layer, a forming contact disposed on the second layer, wherein a combination of the forming contact disposed on the first layer disposed on the second layer operatively connects the at least two electrodes. Further analysis on these items can be found in the claim rejections below in this Office action, No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is claimed, in part, “at least two electrodes on proximal endpoints.” Application specification paragraphs [0004], [0013] and [0018] seem to be relevant in providing support, or lack thereof, for this claim limitation. The first paragraph above cited merely repeats the claim language. The other two paragraphs disclose that 202 and 204 in FIG. 2A are the claimed “at least two electrodes on proximal endpoints.” However, neither the relevant figures, nor the specification provide any guidance on what may be considered “proximal endpoints.” According to the specification, FIG. 2A “is an exploded view of a voltage resistance controlling apparatus,” as found in [0005] and similarly in [0013]. Yet, there is no attempt to delimit what magnitude such apparatus may entail, what the magnitude scope of such apparatus may be. According to the specification and drawings, FIG. 2A and FIG. 2B are embodiments of the present invention. FIG. 2B and [0016] disclose a crossbar array 212, which, if understood well, includes electrical wires 214, and these wires connect layers 210 and 208. Such array 212 would therefore, one surmises, include a plurality of electrodes, let alone two, all throughout the array; there does not seem to be guidance in the specification on whether “proximal endpoints” establishes a distance within the context of a crossbar array (an array whose size one can surmise would be on par to a memory array comprising millions of memory cells), or something else; disclosing a voltage resistance controlling apparatus, as in [0005] and FIGS. 2A-2B does not help establish relevant meaning of “proximal endpoints.” The Meriam-Webster dictionary, 10th edition provides the following definition for “proximal:” close to, located toward the center of the body; there does not seem to be a definition for “proximal” expressly found in the specification of the present Application. Thus, it seems clear, understanding and interpretation of the claim limitation of “proximal endpoints” is even more strained, more labored, fraught with uncertainty. 
Additionally, it is also claimed, in part, “a second layer disposed on the second layer.” Interpretation of this claim limitation is once again fraught with uncertainty. Since there is no antecedent for “the second layer,” it is uncertain whether the claimed “a second layer” is an additional layer, perhaps a third layer. 
Moreover, it is also claimed, in part, “a forming contact disposed on the second layer, wherein a combination of the forming contact disposed on the first layer disposed on the second layer operatively connects the at least two electrodes.” Apparently, if interpretation of the claim limitation is correct, in brief, a contact is disposed on the second layer; yet, later claimed that such contact is disposed on the first layer. Unless the first layer and the second layer are one and the same, such remarkable contact is disposed on both layers. Additionally, “a combination of the forming contact disposed on the first layer disposed on the second layer operatively connects the at least two electrodes,” could be interpreted as the contact actually being disposed on both layers and that such contact disposed on both layers connects the at least two electrodes. 
Interpretation of the claim as a whole is fraught with uncertainty. The claim as a whole rendered indefinite.
Claim(s) 2-7 depend from claim 1 and as such are also rejected for the same reasons under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. [0010] in the specification discloses that that the claimed filamentary channels are conductive oxygen vacancies formed in a metal-oxide. The specification seems to merely repeat the claim limitation language of identifying at least two filamentary channels; yet, does not provide guidance on how this identification is accomplished, nor does it provide any alternative definition for “identifying.” The ordinary, relevant meaning does apply, as provided by the Merriam-Webster dictionary, 10th edition: discover, find, locate, pin down, pick out, spot, point out, pinpoint. Yet, the invention as claimed fails to provide necessary elements on how these oxygen vacancies in a metal-oxide can be identified, found, located, etc., by a sensor device. The claim is rendered indefinite since it offers one of ordinary skill in the art no possible mechanism of reproducing the invention as claimed. Can merely coupling a sensor to a metal-oxide that may include oxygen vacancies actually identify, find, locate, etc. such oxygen vacancies? According to the invention as claimed this seems to be a possible mechanism. Yet, this analysis surmises that the sensors are coupled to the metal-oxide that may include the oxygen vacancies (filamentary channels); however, this coupling is not even claimed; in brief and saliently, the claim is partially directed to: identifying filamentary channels within a first layer made of a metal-oxide by using a plurality of sensor devices. While claims are read in light of the specification, as found in MPEP 2111 guidance, such guidance also includes: “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). (emphasis added) Thus, should there be support for a method for identifying filamentary channels within a first layer made of a metal-oxide by using a plurality of sensor devices, this is encouraged be included in the claims. 
Claim(s) 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: in brief and saliently: steps for identifying (oxygen vacancies) filamentary channels within a first layer made of a metal-oxide by using a plurality of sensor devices. As set forth above in this Office action, this identification does not seem to rely on mere coupling of such sensors to such metal-oxide. Moreover, additional omitted steps are in regard to the claim limitation of “enabling resistance tuning in at least one identified filamentary section within the plurality of sections parallel to the at least two filamentary channels within the first layer within the voltage resistance controlling apparatus.” While previously the invention as claimed seems to propose that using sensors oxygen vacancies included in a metal-oxide can be identified, is such enabling resistance tuning also made possible by using such sensors? If so, there is no previous antecedent that such sensors are at play with the claimed plurality of filamentary sections. Finally, according to Ohm’s Law: V=I*R (voltage is equal to current times resistance), the voltage applied across a conductive path produces a current through such conductive path against the resistance of such conductive path. That is, given a conductive wire of a given length, a voltage differential applied at both ends of such wire will produce a current through such wire that is inversely proportional to a resistance of such wire. Thus, in regard to the invention as claimed: “applying a predetermined voltage laterally through the at least one identified filamentary section within the first layer via the at least two identified filamentary conductive channels,” the omitted steps are ones that provide expressly and clearly how a voltage is applied “laterally through” the filamentary section. While it may be possible to apply a voltage at one end of such filamentary section, a surface of the claimed metal-oxide, applying a voltage “laterally through” the filamentary section appears to lack support. 
Claim(s) 9-14 depend from claim 8 and as such are also rejected for the same reasons under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim(s) 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for substantially the same reasons as in the rejection to claim 8. However, given that claim 15 is an apparatus claim, omitted steps are replaced by omitted essential elements. The overall analysis, however, is still applicable.
Claim(s) 16-20 depend from claim 15 and as such are also rejected for the same reasons under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Examiner’s Note: 2173.06 of the MPEP provides: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Claim(s) 1-20 have been rejected under 35 USC 112 since the claim limitations have been found not to be in compliance with guidance under 35 USC 112, as set forth above. Therefore, no art rejection is proper at this time since speculation about the meaning of terms employed in the claim or assumptions that must be made as to the scope of the claim would render such art rejection speculative. The claimed subject matter changes the scope of the invention outside the metes and bounds which the invention deems its own. Any prior art reading on the claimed subject matter as originally presented may not adequately present teachings that read on the actual present invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent/Publication Nos.: 20220093858, 20210313393, 20180108412.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/           Primary Examiner, Art Unit 2827